Citation Nr: 0507879	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  03-08 460A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than January 5, 2000 
for the 100 percent evaluation for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mark J. Berkowitz, Attorney


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO increased 
the disability rating for PTSD from a 70 percent evaluation 
to a 100 percent schedular evaluation effective January 5, 
2000.


FINDINGS OF FACT

1.  A Board decision dated May 2000 established the date of 
December 1, 1997 as the effective date of award for service 
connection for PTSD.

2.  An October 1998 letter from the veteran's representative 
constituted a timely Notice of Disagreement (NOD) with 
respect to the initial 70 percent rating established by RO 
decision dated January 1998.

3.  It is factually ascertainable that the veteran's PTSD 
more closely approximated the criteria for total occupational 
and social impairment on December 1, 1997.


CONCLUSION OF LAW

The requirements for an effective date to December 1, 1997 
for a 100 percent schedular rating for PTSD have been met.  
38 U.S.C.A. § 5110(b)(2) (West 2002);  38 C.F.R. 
§ 3.400(o)(2) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks an effective date earlier than January 5, 
2000 for his 100 percent schedular evaluation for PTSD.  
Among his arguments, he seeks retroactive compensation 
benefits to 1993.  On this point, the Board notes that a 
Board decision dated May 2000 denied the veteran's claim for 
an effective date earlier than December 1, 1997 for his award 
of service connection for PTSD.  This decision is final.  
38 U.S.C.A. § 7104(b) (West 2002).  In November 2002, the 
Board denied the veteran's motion for reconsideration.  
38 U.S.C.A. § 7103 (West 2002).  As such, the Board has no 
jurisdiction to consider entitlement to a 100 percent 
schedular rating for PTSD prior to December 1, 1997.

Briefly summarized, the veteran was first treated for PTSD 
during an inpatient admission to the Clarksburg, West 
Virginia, VA Medical Center (VAMC) beginning on December 1, 
1997.  VA had prearranged the admission due to the veteran's 
symptoms of increasing irritability, insomnia, feeling of no 
energy, flashbacks, intrusive thoughts and nightmares about 
his Vietnam war experiences.  He had worked as a truck driver 
until 1995 at which time he lost his driver's license.  He 
had developed some insight into his condition during his 
hospitalization stay, and was discharged on December 19, 1997 
with some recurrence of flashbacks, intrusive thoughts and 
nightmares.  He was given a Global Assessment of Functioning 
(GAF) Score of 40 - 45.

By means of a VA Form 21-4138 received January 23, 1998, the 
veteran first filed a claim for service connection for PTSD. 

On VA examination in June 1998, the veteran reported not 
having worked since 1995 due to symptoms of nervousness, 
inability to sleep at night, nightmares, and having a feeling 
of numbness from the waist down.  His mental status 
examination was significant for symptoms of intrusive 
thoughts on a daily basis, nightmares, flashbacks, avoiding 
memories by drinking or using drugs, delusions that roadside 
bystanders were Vietnamese, startle response, avoidance of 
activities that reminded him of Vietnam, impairment of 
familial relations, sleep difficulty, irritability, amnesia, 
history of domestic violence, concentration deficits, and 
uncontrollable trembling episodes.  He was diagnosed with 
PTSD.  He was also given diagnoses of alcohol dependence and 
cannabis abuse in remission.  The examiner provided the 
following assessment of the veteran's social and occupational 
impairment:

"[The veteran] is unable to work presently.  He 
does maintain a relationship with his wife 
although has been near a divorce and has been 
assaulted and feels that he is able to get by, by 
virtue of the fact that he remains in therapy.  I 
rate him at a 33 on his GAF's."

By means of a rating decision dated July 1998, the RO granted 
service connection for PTSD and assigned an initial 70 
percent evaluation effective January 15, 1998.  

On August 7, 1998, the veteran filed a claim for total 
disability rating based on individual unemployability 
resulting from service connected disability (TDIU).

An August 26, 1998 RO letter notified the veteran of the July 
1998 decision as well as his rights to appeal the 
determination.

By means of a rating decision dated September 1998, the RO 
granted entitlement to TDIU effective to January 15, 1998.

On October 2, 1998, the veteran's attorney then of record 
submitted the following statement:

This letter is to inform you that I have been 
retained by [the veteran] with respect to PTSD 
benefits.

A review of his file shows that he was paid 
retroactive to February of 1998.  My review of the 
file indicates that he should have been paid back 
to 10-28-93 for PTSD.

Enclosed please find [the veteran's] 
authorization and a copy of a diagnosis for PTSD 
on 10-28-93 which clearly shows that [the veteran] 
was treated for PTSD.  As you know and conflict in 
the evidence shall be resolved in favor of the 
Veteran.  Therefore, we request [the veteran] be 
paid 100% retroactive to 1993.

Thereafter, the RO issued a Statement of the Case (SOC) 
changing the effective date of award for PTSD to December 1, 
1997, and denying an effective date to an earlier time.

In October 1998, the RO received a substantive appeal to the 
earlier effective date of award claim and arguing entitlement 
to retroactive benefits to 1993.

Additional VA clinic records show that the veteran received 
inpatient treatment for alcohol and nicotine dependence in 
April 1999.  He reported on admission feeling suicidal and 
very angry.  On discharge, his PTSD was recorded on Axis III 
and he was given a GAF score of 50 percent.

On May 27, 1999, the veteran filed a claim for a "permanent 
rating of 100%" for his PTSD.

By means of a rating decision dated July 1999, the RO denied 
a rating in excess of 100 percent for PTSD.  An RO letter 
dated July 19, 1999 notified the veteran of this decision and 
his appellate rights.

In July 1999, the veteran submitted a "LETTER OF 
DISAGREEMENT ON MY CLAIM FOR 100% PERM & TOTAL" due to 
increasing symptoms of concentration and memory deficits, 
sleep disturbance, irritability, panic attacks, phobias, 
depression, guilt and anxiety.  

In August 1999, the RO issued to the veteran an SOC regarding 
its denial of a rating in excess of 70 percent for PTSD.  
This SOC advised the veteran as follows:

The enclosed "Statement of the Case" is our 
response to your recent "Notice of Disagreement" 
with our decision in your case.  It lets you know 
how we reached our decision and will help you 
decide whether to continue your appeal to the 
Board of Veterans' Appeals.

If you decide to continue your appeal, you will 
need to file a formal appeal.  You can do that by 
completing and filing the enclosed VA Form 9, 
Appeal to Board of Veterans' Appeals.  Please 
read the instructions that come with the VA Form 
9 very carefully.  They tell you what you need to 
do, and how much time you have to do it, if you 
want to continue your appeal.  They will also 
tell you about how to get assistance, about your 
hearing rights, and about a number of other 
important things.

Please let us know if you have any questions, or 
if you did not receive a copy of VA Form 9 with 
this mailing.

In pertinent part, the veteran was admitted for VA inpatient 
treatment on January 5, 2000 due to worsening anxiety, 
depression, acute intoxication, panic attacks, agitation, 
withdrawal, irritability, anger, auditory hallucinations, and 
paranoia.  He had been placed on suicide watch that was 
discontinued on January 7, 2000.   He was discharged on 
January 12, 2000 with a notation that his mental impairment 
was mild.  He was admitted for VA inpatient treatment on 
January 23, 2000 due to symptoms of increased nightmares, 
flashbacks, insomnia, irritability, nervousness, auditory 
hallucinations, paranoia, delusions, and thoughts of self-
harm.  He was treated for both PTSD and major depressive 
disorder, and discharged on February 14, 2000 with a GAF 
score of 40.

On March 21, 2000, the veteran submitted a VA Form 21-4138 
requesting a "100%" Total & permanent rating" due to his 
worsening PTSD.  In support of his claim, he submitted a copy 
of his discharge summary from his January 5 to January 12, 
2000 VA inpatient treatment.

A Board decision dated May 2000 denied the veteran's claim 
for an effective date earlier than December 1, 1997 for his 
award of service connection for PTSD.

VA examination in June 2000, which was based upon review of 
the veteran's claims folder, provided opinion that the 
veteran was permanently unemployable due to his PTSD symptoms 
and cognitive impairment.

An RO decision dated July 2000 granted a 100 percent 
schedular rating for PTSD effective to January 2, 2000.  This 
appeal ensues from the effective date of the rating assigned.

"The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date."  38 U.S.C.A. 
§ 5110(b)(2) (West 2002); see also 38 C.F.R. § 3.400(o)(2) 
(2004).  The term "application," while not defined in the 
statute, is broadly construed by regulation to include "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2004).  
Where, as in this case, a formal claim has already been 
allowed, certain submissions will be accepted as an informal 
claim such as a report of examination or hospitalization by 
the VA.  38 C.F.R. §§ 3.157(b)(1)-(b)(3) (2004).

In determining the effective date of award, the Board is 
required to look to all communications in the file which may 
be construed as a formal or an informal claim and, then, to 
all other evidence in the record to determine the "earliest 
date of which," within the year prior to the claim, the 
increase in disability was ascertainable.  Quarles v. 
Derwinski, 3. Vet. App. 129, 134 (1992); 38 U.S.C.A. 
§ 5110(b)(2) (West 1991); 38 C.F.R. §§ 3.400(o)(2), 3.155(a) 
(2004).  The United States Court of Appeals for the Federal 
Circuit has emphasized VA has a duty to fully and 
sympathetically develop a veteran's claim to its optimum.  
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This 
duty requires VA to "determine all potential claims raised 
by the evidence, applying all relevant laws and 
regulations," Roberson v. West, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001), and extends to giving a sympathetic reading to 
all pro se pleadings of record.  Szemraj v. Principi, 357 
F.3d 1370, 1373 (Fed. Cir. 2004).

In this case, the RO has accepted the veteran's January 5, 
2000 VA inpatient admission as an informal claim for a 100 
percent schedular rating for PTSD.  The record reveals that 
the RO initially assigned a 70 percent rating for PTSD in a 
July 1998 rating decision.  In October 1998, the RO received 
a letter from the veteran's then attorney of record disputing 
that the veteran had not been assigned "100% retroactive to 
1993."  The Board finds that this letter not only 
constituted a timely NOD with respect to the effective date 
of award for service connection, as accepted by the RO, but 
also with the initial 70% rating assigned (i.e., less than 
100 percent).  See 38 C.F.R. § 20.302(b) (1998).  The claim 
for a higher initial rating, therefore, has been pending 
since 1998.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Evidence of record since December 1997 effective date of 
award of service connection for PTSD shows that the veteran 
has been manifesting PTSD symptoms such as flashbacks, 
intrusive thoughts, nightmares, nervousness, sleep 
difficulty, avoiding memories by drinking or using drugs, 
delusions that roadside bystanders were Vietnamese, startle 
response, avoidance of activities that reminded him of 
Vietnam, impairment of familial relations, irritability, 
amnesia, history of domestic violence, concentration 
deficits, and uncontrollable trembling episodes.  He was 
given GAF scores of 40 - 45 during an inpatient treatment in 
December 1997, a 33 on VA examination in June 1998, and 50 
during an April 1999 inpatient treatment.  The VA examiner in 
June 1998 provided opinion that the veteran was unable to 
work due to his PTSD.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board shall consider all information and 
lay and medical evidence of record.  38 U.S.C. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent 
medical evidence may also mean statements 
conveying sound medical principles found 
in medical treatises.  It would also 
include statements contained in 
authoritative writings such as medical 
and scientific articles and research 
reports or analyses.

(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if 
it is provided by a person who has 
knowledge of facts or circumstances and 
conveys matters that can be observed and 
described by a lay person.

The severity of a psychiatric disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4. 
4.130 (Schedule).  The veteran's 70 percent rating in effect 
prior to January 5, 2000 represented occupational and social 
impairment with deficiencies in most areas such as work, 
family relations, judgment, thinking, or mood, due to such 
items as: suicidal ideation; obsessional rituals which 
interfere with routine activity; speech intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances and 
inability to establish and maintain effective relationships.

A 100 percent evaluation was warranted where there was total 
occupational and social impairment, due to symptoms such as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or name.

Global Assessment of Functioning score (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Richard v. Brown, 9 Vet. App. 266 (1996) 
citing Diagnostic and Statistical Manual of Mental Disorders, 
4th ed. 1994) (DSM- IV).  Rating agencies are charged with 
the responsibility of being thoroughly familiar with DSM- IV 
in order to apply the general rating criteria for rating 
mental disorders.  38 C.F.R. § 4.130 (2004).

A GAF of 30 is defined as "[b]ehavior is considerably 
influenced by delusions or hallucinations OR serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR inability to function in almost all areas 
(e.g., stays in bed all day, no job, home, or friends)."  A 
GAF of 40 is defined as "[s]ome impairment in reality 
testing or communication (e.g., speech illogical, obscure, or 
irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing school)."  A GAF of 50 is 
defined as "[s]erious symptoms (e.g., suicidal ideations, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 60 is defined as "moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers)."

The Board has conducted a longitudinal review of the 
veteran's history of treatment for his service connected 
PTSD.  He had an inpatient admission in December 1997 wherein 
the assessment of his psychological, social and occupational 
functioning was deemed intermediate between major and serious 
in degree.  His VA examination in June 1998 assessed the 
veteran's psychological, social and occupational functioning, 
as represented by a GAF score of 33, as more consistent with 
an inability to function in almost all areas.  He was stated 
to be unable to work at the time.  The June 2000 examination 
report offered a GAF score of 30, and provided opinion that 
the veteran was permanently unemployable due to his PTSD.  On 
this evidence, the Board finds that the veteran's PTSD 
symptoms more closely approximated the criteria for a 100 
percent schedular rating for PTSD, due to near total social 
and occupational impairment, since the effective date of 
award for service connection for PTSD.  Therefore, the Board 
grants a 100 percent schedular rating for PTSD effective 
December 1, 1997.

Notwithstanding the merits of the appellant's argument to 
entitlement to a 100 percent rating for an earlier time 
period, the Board has no jurisdiction to consider 
compensation benefits for an earlier period of time as a 
result of the final May 2000 Board decision which established 
an effective date of award for PTSD to December 1, 1997.  The 
Board has granted the maximum allowable benefits sought on 
appeal, and there is no legal basis for consideration of any 
additional benefits.  As there is no legal basis for further 
benefit in this claim, VA has no further duty under either 
38 U.S.C.A. § 5103 or 38 U.S.C.A. § 5103A to develop the 
claim.  VAOPGCPREC 5-2004 (June 23, 2004).


ORDER

An effective date of December 7, 1997 for the 100 percent 
schedular rating for PTSD is granted, subject to regulations 
governing the award of monetary benefits.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


